EXHIBIT 31.2.1 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO SECTION 302 OF SARBANES-OXLEY ACT OF 2002 I, certify that: 1. I have reviewed this Annual Report on Form 10-K/A of immune Pharmaceuticals Inc.; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 24, 2014 /s/ Daniel G. Teper Daniel G. Teper Principal Financial Officer
